number release date id office uilc cca_2010062513112731 ---------------- from -------------------- sent friday date pm to -------------------------------------------- cc subject re revproc_2009_41 -------------------- you first asked how you should process a request for relief if the taxpayer submits a request under rev_proc but the request is filed more than years and days after the requested effective date for the entity classification election we would suggest that the service_center simply grant relief for the date years and days prior to the filing_date and that the service_center send a generic letter indicating that the relief was limited to this date due to the late filing this would be consistent with c iii the letter could also suggest that the taxpayer may still be able to receive the requested effective date by filing a private_letter_ruling request the month rule shouldn't be a problem if the plr grants the relief because the taxpayer would just be receiving permission to have its intended classification effective earlier for example if i filed today may 26th under the rev_proc to make my intended entity classification election effective date date of formation i would be past the year day limit so the service_center would make my election effective as of date i could then request a plr for date through date without being impacted by the month rule because once the jan effective date is granted via the plr the service_center should treat the me as if i made an intial classification on date so i would still have my one free change available if my date election was a change in classification the months would run from that date date thanks --------------------- ----------
